KLEIN, J.,
Dissenting.
¶ 1 This is an appeal from a split arbitration panel. It is also a case of first impression in Pennsylvania. The issue is whether a driver who makes a left-hand turn proceeding against two lanes of traffic can, as a matter of law, be less negligent than a driver who waves the turning driver to proceed. Two of the arbitrators found the “turning” driver can be, and found the “waving” driver to be 60% responsible for the accident. The dissenting arbitrator said the driver making the left-hand turn, without independently looking for oncoming traffic (and in violation of 75 Pa.C.S. § 3322 — vehicle turning left) is, as a matter of law, at least 51% negligent with respect to the “waving” driver. I agree that a driver making a left-hand turn into a lane where he or she cannot immediately discern oncoming traffic has a nondelega-ble duty to yield the right of way and so as a matter of law is more negligent than the “waving” driver. Therefore, I respectfully dissent.
¶ 2 The majority avoids confronting this issue, as they find it waived. I disagree. In Erie’s Petition to Modify and/or Correct, the claimed the following:
Even if the female Respondent was entitled to rely on the actions of the waving driver as an indication it was clear to cross, .the female Respondent had a non-delegable duty to determine that it was safe to make her left turn and her negligence precludes her recovery as a matter of law.
The only fair reading of that paragraph is that even were the “waving” driver negligent, the female Respondent was more than 50% negligent, since that is the only way her negligence would preclude her “as a matter of law.” Certainly since that is what the dissenting arbitrator held, all parties were aware that that was Erie’s claim.
¶ 3 In reaching the merits, I first note that there are basically three methods of dealing with a factual scenario such as this. The first is that a waving driver is never signaling that “all is clear” but is simply yielding right of way to the turning driver; second, the determination of the effect of the signaling driver is up to the jury to determine; and third, the signaling driver may be negligent, but that negligence cannot be greater than the statutorily created duty imposed on the turning driver to ensure all is clear before proceeding. I *65will discuss all three of these later in this dissent, but background information is first required.
¶4 Under the Arbitration Act of 1927, an arbitration award may be vacated if the award was based upon an error of law. The majority and the trial court in this matter have found that there was no error of law in determining that Williams was justified in relying upon the “waving” driver to make her left-hand turn. However, justification for such an action cannot be determined in a vacuum and must, therefore, be determined in light of statutory interpretation and case law.
¶ 5 The trial court, in commenting upon Williams’ “justification,” states simply that there was no error of law under the totality of circumstances. No case law is specifically cited to support this notion of justification. The majority, in determining that the trial court had committed no abuse of discretion or error of law, relies on Askew v. Zeller, 361 Pa.Super. 35, 521 A.2d 459 (1987).
¶ 6 In Askew, our court comments that the liability for an accident as a result of signaling another motorist to make a left turn is a determination left to the jury. The signal might be considered simply an invitation to allow the turning driver to pass in front of the signaler or that it might be safe to pass all the way through the intersection. However, in Askew, this was not a central issue as the turning driver never testified that he relied upon the signal to make a complete turn. The effect of “negligent” signaling would not have affected the happening of the accident and was not an issue placed before the jury. Therefore, any comment regarding the determination of the effect of the signal is dicta and is not a definitive statement on that issue.
¶ 7 Lewis v. Quinn, 376 Pa. 109, 101 A.2d 382 (1954) found that a driver proceeding across an intersection with a green light still has a duty to look to make sure no one else is speeding through a red light. This case, as well as a litany of others, makes clear that even if a person has the right of way, that person can still be negligent if he or she does not keep the proper lookout. This makes it equally clear that Williams, in the present case, is properly charged with negligence. However, because Lewis was decided under the old contributory negligence standard and only determined that the plaintiff was at least 1% negligent, this case is not particularly helpful in determining appropriate degrees of negligence.
¶ 8 Perhaps the most helpful of prior cases is Keating v. Belcher, 384 Pa. 129, 119 A.2d 535 (1956). There a passenger on a motorcycle sued the operator of a car who allegedly signaled the motorcycle driver to pass him. The ear driver denied that he ever waved his hand or signaled the motorcycle to pass. Our Supreme Court stated that the motorcycle driver’s negligence was “so obvious and flagrant” that it well supported the finding for the defendant. The Supreme Court also stated, in dicta and citing to Lewis, that a hand signal would have been nothing more that an “invitation to pass when safe, and not a command to pass or an all clear signal.” Keating, 119 A.2d at 537.
¶ 9 Although the facts in Keating involve a signal to pass, I see no reason to differentiate an attempted passing of another vehicle from the current factual pattern of an alleged invitation to make a left-turn. Both situations feature a driver yielding right of way to another where the other driver is personally unsure of what lies ahead.5 In our case, this point is especial*66ly salient. Williams had no personal view of oncoming traffic and attempted to make a complete turn without personal knowledge of the ability to do so safely.
¶ 10 It is not only Pennsylvania that has had difficulty with “effect of signaling” cases. The case most similar to the one before us was decided by the Kansas Supreme Court. In Dawson v. Griffin, 249 Kan. 115, 816 P.2d 374 (1991), a phantom truck driver signaled another motorist to make a left-hand turn. The driver of the other car, Dawson, testified that the driver of the truck looked in the rear view mirror before signaling. After the accident, the phantom truck fled the scene. Dawson filed for uninsured motorist benefits. The Kansas Supreme Court stated:
In the case at bar, there was no verbal communication. In our view, any reliance on the alleged hand wave as a guaranty of safety, in the instant case, was unjustified as a matter of law. Perhaps the trucker meant one thing and Griffin assumed another. We will never know.
What we do know is this: Griffin had a nondelegable duty to yield to oncoming traffic while making a left hand turn; and the only reasonable and safe thing to assume from a hand wave is, “I won’t hit you.”
Other cases will present other facts and in a comparative negligence state, such as ours, each case will necessarily stand or fall on those unique facts. There may be a case where more can be safely understood from a hand wave. This, however, is not such a case.
Id. at 379.
¶ 11 Like Kansas, Pennsylvania traffic laws recognize a nondelegable duty to yield the right of way when making a left-hand turn.
The driver of a vehicle intending to turn left within an intersection or into and alley, private road or driveway shall yield the right-of-way to any vehicle approaching from the opposite direction which is so close as to constitute a hazard.
75 Pa.C.S. § 3321.6 While the Kansas Supreme Court, in ruling on a factual scenario that is virtually the same as ours, determined that under the circumstances there could be no finding of liability on the waving driver, I believe that liability can be placed, in such a specific circumstance, on the waving driver. The ability to find negligence in this situation goes beyond all prior Pennsylvania case law. However, I also believe that the statutory requirement, placed upon the turning driver, places the majority of responsibility upon the turning driver. While the waving driver may be negligent (for example: in either failing to see the oncoming traffic or failing to see the car in a blind spot or some similar circumstance) it remains that it is the turning driver who has the primary statutory duty to maintain a proper lookout. There is no provision in the statute for allowing another person, in this case a total stranger, to completely assume *67that duty. Thus, as a matter of law, the signaling driver cannot be more negligent than the person who has actually relied on a yielding signal and made a blind left-hand turn.
¶ 12 I believe this view is further supported by a myriad of cases involving left-hand turns and intersectional collisions. There is a well known continuing duty to be on the look out even where a driver has the right of way. See Heimburger v. Gundy, 348 Pa. 114, 34 A.2d 489 (1943) (motorist with right of way cannot go into intersection blindly); Webb v. Hess, 335 Pa. 401, 6 A.2d 829 (1939) (even with right of way at intersection, motorist must continue to look); Todd v. Talatta, 200 Pa.Super. 342, 188 A.2d 807 (1963) (even if motorist has right of way, he cannot proceed heedlessly into intersection testing obvious danger); Harper v. U.S. Government, 406 F.Supp. 1141 (D.C.Pa.1976) (driver approaching intersection must exercise high degree of care entering intersection, notwithstanding traffic signal and light in his favor).7 If the duty of care continues for even the motorist who ostensibly has the right of way, how much higher is the duty for those who are statutorily required to yield the right of way?
¶ 13 But there is no consensus throughout the country on this matter. Louisiana finds a possible breach of duty in signaling.8 Missouri has held that whether a school bus driver failed to exercise the highest degree of care in signaling a student to cross the street was for a jury to decide. See Miller v. Watkins, 355 S.W.2d 1 (Mo.1962). Our factual scenario does not implicate the highest duty of care owed by a school bus driver to students. New York and West Virginia have also held the waving a pedestrian across the street may be negligent.9 Michigan, where a 10 year old girl testified she would not have crossed the street but for the signal of an adult (which she took to be a direction) imposed liability on the signaling driver. Sweet v. Ringwelski, 362 Mich. 138, 106 N.W.2d 742 (1961).
¶ 14 However, Michigan later held that in ordinary circumstances a hand signal is nothing more than a yielding of right of way. Peka v. Boose, 172 Mich.App. 139, 431 N.W.2d 399 (1988). In Peka, one driver signaled another to make a left turn, and summary judgment was upheld in favor of the defendant.
¶ 15 In Illinois, a bus driver owed no duty in signaling a pedestrian across the street. Diaz v. Krob, 264 Ill.App.3d 97, 201 Ill.Dec. 799, 636 N.E.2d 1231 (1994). Duval v. Mears, 77 Ohio App.3d 270, 602 N.E.2d 265 (1991), imposed no duty on a motorist signaling to another motorist. Similarly, neither Virginia nor Washington imposes a duty on a signaling motorist.10
¶ 16 Facing a complete lack of consensus on this issue throughout the country, I believe there is simply too long a tradition in this Commonwealth of holding those who make a left-hand turn responsible for their actions for me to ignore. I believe that the majority’s decision invites a situation which was abandoned by the legislature when it amended the traffic laws from *68granting right of way to the signaling driver making the turn, to requiring that driver to yield the right of way. Certainly, a driver who signals to another should be cognizant of his or her action and may be held partially responsible for that action. However, the ultimate responsibility for safely negotiating a turn statutorily rests with the turning driver.
¶ 17 While obviously there are differences, when facts such as these are presented, I am reminded of the remonstration given by parents to their children from time eternal: “If he told you to jump off a bridge, would you do that, too?”
¶ 18 For the foregoing reasons, I must respectfully dissent.

. There appears to be difficulty in harmonizing Keating with Askew. Askew avoids direct *66comparison with Keating by ignoring it. Ultimately, it must come down to the fact that this particular issue is dealt with in dicta in both cases. Therefore, we are not bound by either Keating or Askew, and a full analysis is warranted.


. I note with some interest that under the Motor Vehicle Code of 1929, 75 P.S. § 572(b), the opposite was true: "The driver of a vehicle, * * * approaching but not yet having entered an intersection, shall yield the right of way to a vehicle within such intersection or turning therein to the left across the line of travel of such first mentioned vehicle, provided the driver of the vehicle turning left has given a plainly visible signal of intention to turn as required in this act.” Virden v. Hosler, 387 Pa. 1, 127 A.2d 110, 113 (1956).


. It is readily apparently that case law involving duty of care and right of way when turning or entering an intersection is long standing.


. See Massingale v. Sibley, 449 So.2d 98 (La.App.1984); Howard v. INA, 162 So.2d 165 (La.App.1964).


. See Riley v. Board of Education, 15 A.D.2d 303, 223 N.Y.S.2d 389 (3d Dept.1962); Armstead v. Holbert, 146 W.Va. 582, 122 S.E.2d 43 (1961).


. See Cofield v. Nuckles, 239 Va. 186, 387 S.E.2d 493 (1990); Alston v. Blythe, 88 Wash. App. 26, 943 P.2d 692 (1997).